DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,629,153 (Marcum).
	Regarding claim 21, Marcum teaches a gasket, comprising: 
a gasket body (16) comprising a generally cylindrical shape; 
at least two arcuate flanges (17) positioned within a relative inside of the gasket body, the at least two arcuate flanges extending inward from the gasket body; and Commissioner for Patents Serial No.: 16/993,202 Response Date: January 4, 2021 Response to Office Action dated October 2, 2020 Page 7 
at least one gap (unlabeled; clearly shown between flanges 17) existing between two arcuate flanges of the at least two arcuate flanges; 
wherein the gasket is configured so that when the gasket is coupled to or is formed as part of a beverage container, the gasket is configured such that a can of beverage can be inserted into the gasket and at least partially into said beverage container so to prevent said can of beverage from falling out of said beverage container when said beverage container is inverted (capable of use in the intended manner).
Regarding the capability of use in the intended manner, Examiner notes foremost that Marcum at the very least teaches when the beverage can (14) is inserted into the sleeve (13), it is “retained therein by means of the tabs 17” (col. 3, lines 33-39).  Examiner acknowledges that this is not a disclosure regarding inversion of the container, but Examiner also notes the instant claim is only drawn to the subcombination of the gasket body, with the beverage container outside the intended scope.  Thus, there are no specifics of the beverage container required.  Examiner asserts that by teaching retaining the 17), the device would be capable of use in the intended manner, i.e. retaining an empty beverage can, a smaller sized can, etc.  In short, all claimed physical structures are present, along with a teaching of retaining being done by the tabs.  
	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
	Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).

	Additionally, see MPEP 2114(II):

II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,629,153 (Marcum).
	To the degree that Applicant disagrees with the Examiner’s reasoning above, Examiner asserts it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retaining strength of the tabs (17) of Marcum, forming them strong enough to retain a beverage container when inverted, motivated by the benefit of preventing the can from becoming separated from the sleeve during a rollover event.  Examiner notes that the reference explicitly teaches retaining the beverage can by way of the tabs (17) as noted above in col. 3, lines 33-39, and thus it would be obvious to one having ordinary skill in the art to configure that retaining strength either stronger or looser as desired, having a predictable outcome and being absent any teaching in the instant disclosure of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).




Allowable Subject Matter
6.	Claims 2-5, 7-14, and 16-20 are allowed.

Response to Arguments
7.	Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. 
	Applicant argues Marcum fails to teach retaining a beverage container when the beverage container is inverted. 
Examiner notes foremost that Marcum at the very least teaches when the beverage can (14) is inserted into the sleeve (13), it is “retained therein by means of the tabs 17” (col. 3, lines 33-39).  Examiner acknowledges that this is not a disclosure regarding inversion of the container, but Examiner also notes the instant claim is only drawn to the subcombination of the gasket body, with the beverage container outside the intended scope.  Thus, there are no specifics of the beverage container required.  Examiner asserts that by teaching retaining the beverage can with tabs (17), the device would be capable of use in the intended manner, i.e. retaining an empty beverage can, a smaller sized can, etc.  In short, all claimed physical structures are present, along with a teaching of retaining being done by the tabs.  Examiner also offers an alternative ground of rejection under 35 USC 103, asserting it would have been obvious to one having ordinary skill in the art to modify the gripping strength, making it strong enough to secure a container (e.g. during a rollover event) with a predictable result. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES N SMALLEY/Examiner, Art Unit 3733